MOORE, Chief Justice
(dissenting).
The Court of Civil Appeals, on July 30, 1999, without an opinion, affirmed a judgment of the circuit court terminating the parental rights of H.J.S.M.B. as to her four children. H.J.S.M.B. v. State Dep’t of Human Resources (No. 2980318), 781 So.2d 1024 (Ala.Civ.App.1999) (table). This Court granted certiorari review, but today is quashing the writ of certiorari. I would reverse the judgment of the Court of Civil Appeals. Therefore, I must dissent from the order quashing the writ.
Alabama law provides that a court, before terminating parental rights, must find that no viable alternative exists. See Ex parte Beasley, 564 So.2d 950, 954 (Ala.1990). At the hearing on the petition to terminate the mother’s parental rights, she testified that she has an aunt and a cousin who would be willing to take and care for her children. Before irrevocably terminating the mother’s parental rights as to her four children, the court should have required the Department of Human Resources to investigate this potential alternative, to determine whether those relatives could provide a suitable home for the children. Additionally, the law requires a court, before terminating parental rights, to consider the parent’s current condition and her current efforts to change her circumstances. Ala.Code 1975, § 26-18-7. The mother testified that she has divorced the children’s father, who was abusive, and that she has since remarried. She has also learned a trade and appears to be working regularly. Because there may be a viable alternative to terminating this mother’s parental rights and because she appears to be improving her current condition and circumstances, I would reverse the judgment affirming the termination of her parental rights.